Exhibit 10.1


BENEFITS RESTORATION PLAN OF
CARPENTER TECHNOLOGY CORPORATION
Effective April 19, 2016
INTRODUCTION
Carpenter Technology Corporation previously maintained (1) the Benefit
Equalization Plan of Carpenter Technology Corporation (the “BEP”), (2) the
Earnings Adjustment Plan of Carpenter Technology Corporation (the “EAP”), and
(3) the Officers and Key Employee Supplemental Retirement Plan of Carpenter
Technology Corporation (the “OSRP”, and, collectively with the BEP and the EAP,
the “Prior Plans”), for the benefit of participants in the General Retirement
Plan (and, in the case of the OSRP, the Deferred Compensation Plan for Officers
and Key Employees of Carpenter Technology Corporation (“Deferred Compensation
Plan”).)
The Prior Plans provided for payment of certain benefits to participants
thereunder that such participants would have been entitled to receive under the
General Retirement Plan, but which could not be paid under the General
Retirement Plan as a result of the application of Section 415 of the Code, in
the case of the BEP, Section 401(a)(17) of the Code, in the case of the EAP, and
the deferral of any amounts under the Deferred Compensation Plan, in the case of
the OSRP.
Effective April 19, 2016, the Board of Directors of Carpenter Technology
Corporation (“Board”) adopted this Benefits Restoration Plan of Carpenter
Technology Corporation (“Plan”) and authorized the merger of the Prior Plans
into this Plan.
Article 1-Definitions
Whenever used herein, the masculine pronoun shall be deemed to include the
feminine pronoun and the singular to include the plural, unless the context
clearly indicates otherwise. The following words and phrases shall have the
meaning set forth below:
1.1    “Benefits” shall mean the monthly benefits payable to or on behalf of a
Participant as a result of a Commencement Event, calculated as:
1.1.1    the monthly General Retirement Plan benefits that are paid (or would be
payable except for the Participant’s deferral of payments thereunder) as of the
date of such Commencement Event or, if earlier, were paid at the commencement of
General Retirement Plan payments, determined by (i) replacing “Compensation”
under the General Retirement Plan with “Compensation” as defined under this
Plan; and (ii) disregarding any reduction in the amount the monthly benefits
under the General Retirement Plan attributable to the application of any
provision therein incorporating limitations imposed by Section 415 of the Code;
minus
1.1.2    the monthly General Retirement Plan benefits that are paid (or would be
payable except for the Participant’s deferral of payments thereunder) as of the
date of such Commencement Event or, if earlier, were paid at the commencement of
General Retirement Plan payments.





--------------------------------------------------------------------------------


Exhibit 10.1




If a Surviving Spouse becomes entitled to a monthly benefit in accordance with
Article 3, the monthly benefit of the Surviving Spouse thereunder shall be
determined based on the foregoing formula, provided, however, that the monthly
benefit used to calculate the amounts under Section 1.1.1 and Section 1.1.2
shall be the monthly benefit that the Surviving Spouse is entitled to under the
Plan under any spousal benefit, death benefit and/or survivor benefit, adjusted
as set forth in Section 1.1.1 and Section 1.1.2.
Where the benefit under the General Retirement Plan begins at a date other than
the Commencement Event determined under Section 1.6 of this Plan, the monthly
amount, if any, payable under this Plan will be adjusted by an enrolled actuary
to preserve the value of the Benefits. Where the General Retirement Plan benefit
is paid as a lump sum or commences after the Commencement Event, the form of
benefit under the General Retirement Plan used to determine the value of
Benefits under this Plan will be determined by marital status of the Participant
at the Commencement Date or, if earlier, payment of a lump sum under the General
Retirement Plan. At such date, single Participants will be calculated based upon
a single-life annuity and married Participants as a 50% joint and survivor
annuity.
If a Participant who is receiving Benefits hereunder as a result of a
Commencement Event other than a Change in Control is subsequently reemployed by
the Company, the monthly payments under the Plan shall continue upon such
reemployment and, upon such Participant’s subsequent Separation from Service,
the Participant’s Benefits, if any, under the Plan shall be recomputed in
accordance with this Section 1.1, shall be reduced by the actuarial equivalent
of any benefits previously received by such Participant (based on the same
actuarial factors utilized under the General Retirement Plan) and such adjusted
benefit shall be then payable to such Participant in accordance with the
provisions of the Plan in the same form as the Participant was previously
receiving.
1.2    “Board” shall mean the Board of Directors of Carpenter Technology
Corporation
1.3    “BEP” shall have the meaning set forth in the Introduction.
1.4    “Change in Control” means and includes each of the following which also
constitutes a “change in the ownership or effective control of the corporation
or in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Code Section 409A and the Treasury regulations issued
thereunder:
1.4.1    The acquisition by any person, entity, or group of persons (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (each, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of either (i) 50% or more of the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) 30% or
more of the total voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided, however, that, the following
acquisitions shall not constitute a Change in Control: (i) any acquisition


2



--------------------------------------------------------------------------------


Exhibit 10.1


directly from the Company, (ii) any acquisition by a Person that is considered
immediately prior to such acquisition or acquisitions to effectively control the
Company within the meaning of Section 409A of the Code, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company or (iv) any acquisition by any corporation
pursuant to a transaction that complies with Sections 1.4.3(i), 1.4.3(ii) and
1.4.3(iii);
1.4.2    the date a majority of the individuals who constitute the Board (the
“Incumbent Board”) cease for any reason, during any 12-month period, to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director during such 12-month period whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
1.4.3    consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the surviving entity resulting from such Business
Combination (including, without limitation, a surviving entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
surviving entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such surviving entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the surviving entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
surviving entity, except to the extent that such ownership existed prior to the
Business Combination, and (iii) at least a majority of the members of the board
of directors of the surviving entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination.
1.5    “Code” means the Internal Revenue Code of 1986, and the regulations
thereunder, as amended.


3



--------------------------------------------------------------------------------


Exhibit 10.1


1.6    “Commencement Event” with respect to a Participant’s or Surviving
Spouse’s Benefit shall mean the date of a Change in Control or, if earlier, the
first day of the month following the earliest of the following to occur:
1.6.1    Separation from Service after a determination of Disability with 15 or
more years of Vesting Service;
1.6.2    Separation from Service or death with 10 but less than 30 years of
Vesting Service and, if under age 55, attainment of age 55;
1.6.3    Separation from Service or death with a vested benefit under the
General Retirement Plan but less than 10 years of Vesting Service and, if under
age 60, attainment of age 60; or
1.6.4    Separation from Service or death on or after completion of 30 or more
years of Vesting Service.
1.7    “Company” shall mean Carpenter Technology Corporation.
1.8    “Compensation” shall mean “Compensation” as determined under the General
Retirement Plan but (i) including in such amount any amounts deferred by the
Participant pursuant to the Deferred Compensation Plan for Officers and Key
Employees of Carpenter Technology Corporation, if applicable, and (ii)
disregarding any limitation imposed by Section 401(a)(17) of the Code thereon.
1.9    “Deferred Compensation Plan” shall have the meaning set forth in the
Introduction.
1.10    “Disability” shall mean that a qualified physician designated by the
Company has reviewed and approved the determination that the Participant:
1.10.1    is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
1.10.2    is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees of the Company.
1.11    “EAP” shall have the meaning set forth in the Introduction.
1.12    “Eligible Employee” shall mean any FAC Eligible Employee who is a member
of a select group of managerial or highly compensated employees designated by
the Company and who is entitled to a pension pursuant to the General Retirement
Plan that is reduced as a result of (i) the Employee’s deferrals under the
Deferred Compensation Plan; (ii) the application of any provision under the
General Retirement Plan incorporating limitations imposed by Section 401(a)


4



--------------------------------------------------------------------------------


Exhibit 10.1


(17) of the Code; and/or (iii) the application of any provision under the
General Retirement Plan incorporating limitations imposed by Section 415 of the
Code.
1.13    “Employee” shall mean an “Employee” as determined under the General
Retirement Plan.
1.14    “Employer Group” means the Company and each other corporation or trade
or business which constitutes a single employer under Code Section 414(b) and
(c) with the Company, except that in applying Code Section 1563(a)(1), (2) and
(3), “at least 50 percent” is used instead of “at least 80 percent.”
1.15    “FAC Eligible Employee” shall mean an “FAC Eligible Employee” as
determined under the General Retirement Plan.
1.16    “General Retirement Plan” shall mean the Company’s “General Retirement
Plan for Employees of Carpenter Technology Corporation” as in effect on the last
date of a Participant’s employment with the Company as a participant under the
General Retirement Plan.
1.17    “OSRP” shall have the meaning set forth in the Introduction.
1.18    “Participant” shall mean any person who participates in the Plan as
provided in Article 2.
1.19    “Plan Committee” shall mean the “Plan Committee” as defined in the
General Retirement Plan.
1.20    “Plan” shall mean the Benefits Restoration Plan of Carpenter Technology
Corporation, as described herein.
1.21    “Prior Plans” shall have the meaning set forth in the Introduction.
1.22    “Separation from Service” shall mean a Participant’s termination of
employment with the Employer Group which entitled the Participant or the
Participant’s Surviving Spouse to Benefits under the Plan. Notwithstanding the
foregoing, the employment relationship of a Participant with an Employer Group
is considered to remain intact while the individual is on military leave, sick
leave or other bona fide leave of absence if there is a reasonable expectation
that the Participant will return to perform services for a member of the
Employer Group and the period of such leave does not exceed six (6) months, or
if longer, so long as the individual retains a right to reemployment with any
member of the Employer Group under applicable law or contract. Whether a
Participant has terminated employment with the Employer Group will be determined
by the Plan Committee based on whether it is reasonably anticipated by the
Company and the Participant that the Participant will permanently cease
providing services to any member of the Employer Group, whether as a Participant
or independent contractor, or that the services to be performed, whether as a
Participant or independent contractor, by the Participant will permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed, whether as a Participant or independent contractor, over the
immediately preceding thirty-six-(36)-month period


5



--------------------------------------------------------------------------------


Exhibit 10.1


or such shorter period during which the Participant was performing services for
the Employer Group. If a leave of absence occurs during such
thirty-six-(36)-month or shorter period which is not considered a Separation
from Service, unpaid leaves of absence shall be disregarded and the level of
services provided during any paid leave of absence shall be presumed to be the
level of services required to receive the compensation paid with respect to such
leave of absence.
1.23    “Surviving Spouse” shall mean a Participant’s “Spouse” as determined
under the General Retirement Plan.
1.24    “Vesting Service” shall mean “Vesting Service” as determined under the
General Retirement Plan.
ARTICLE 2    -Participation
2.1    An Eligible Employee who was a Participant in any of the Prior Plans as
of immediately prior to the Effective Date shall be a Participant in this Plan
as of the Effective Date.
2.2    A Participant’s participation in the Plan shall terminate upon
termination of employment with the Employer Group, unless at that time the
Participant is entitled to a pension pursuant to the General Retirement Plan
that is reduced as a result of any or all of: (i) the Participant’s deferrals
under the Deferred Compensation Plan; (ii) the application of any provision
under the General Retirement Plan incorporating limitations imposed by Section
401(a)(17) of the Code; or (iii) the application of any provision under the
General Retirement Plan incorporating limitations imposed by Section 415 of the
Code.
ARTICLE 3    -Amount and Payment of Benefits
3.1    Benefits.
3.1.1    Except as otherwise provided under Section 3.1, a Participant’s
Benefits shall be payable in substantially equal monthly payments for the life
of the Participant (a “single-life annuity”) commencing on the first day of the
month following the Commencement Event. If the applicable Commencement Event
results from the Participant’s Separation from Service due to the Participant’s
death, the Participant’s Surviving Spouse, if any, shall receive the Benefit in
the form of a single-life annuity for the life of the Surviving Spouse
commencing on the first day of the month following the Commencement Event.
3.1.2    A Participant may elect, prior to the date upon which single-life
annuity payments would commence under Section 3.1.1 to have such Participant’s
Benefits paid in such other form of life annuity as the Company may from time to
time permit, provided that such form of life annuity must be actuarially
equivalent to a single-life annuity applying reasonable actuarial assumptions.
3.1.3    If a Participant is a “Specified Employee,” as that term is defined in
Section 409A of the Code and the applicable regulations thereunder, payment of
such Participant’s Benefits shall commence no earlier than the first day of the
7th month following such


6



--------------------------------------------------------------------------------


Exhibit 10.1


Participant’s Separation from Service. In such event, such Participant’s first
installment payment shall be increased by an amount equal to:
(a)    that number of monthly payments that would have otherwise been made to
such Participant during the period between such Participant’s Separation from
Service and the first installment payment provided by this Section 3.1.3 under
the form of annuity in which such Participant’s Benefits are payable, plus
(b)    a reasonable rate of interest on each of the monthly payments that would
have otherwise been made to such Participant during the period between such
Participant’s Separation from Service and the first installment payment provided
by this Section 3.1.3.
3.1.4    Notwithstanding anything to the contrary in this Section 3.1, in the
event the Board determines that a Commencement Event as a result of a Change in
Control has occurred, a Participant’s Benefits shall be payable in a single lump
sum representing the actuarial present value of the Benefits that would be
payable pursuant to Section 3.1.1 within 30 days following such Change in
Control. In addition, unless otherwise determined by the Board, if a Participant
is liable for the payment of any excise tax (the “Basic Excise Tax”) pursuant to
Section 4999 of the Code, or any successor or like provision, as a result of any
payment under this Section 3.1.4, the Company shall pay the Participant an
amount (the “Special Reimbursement”) which, after payment to the Participant (or
on the Participant’s behalf) of any federal, state and local taxes, including,
without limitation, any further excise tax under said Section 4999, with respect
to or resulting from the Special Reimbursement, equals the net amount of the
Basic Excise Tax. The Special Reimbursement shall be paid as soon as practicable
after it is determined by the Company or the Participant and reviewed for
accuracy by the Company’s certified public accountants, but in no event later
than the close of the calendar year next following the calendar year in which
the taxes due under this Section 3.1.4 are remitted to the taxing authority.
3.1.5    Notwithstanding anything to the contrary in this Section 3.1, if the
sum of (i) the lump-sum actuarial present value of the Benefits that would be
payable pursuant to Section 3.1.1 to a Participant or Surviving Spouse as of the
Commencement Date and (ii) any deferred amounts of the Participant under any
agreements, methods, programs or other arrangements treated as a single
non-qualified deferred compensation plan with this Plan under Treasury
Regulation Section 1.409A-1(c)(2) is not greater than the applicable dollar
amount under Section 402(g)(1)(B) of the Code, then the Participant or Surviving
Spouse, as applicable, shall be distributed such actuarial present value in a
single lump-sum cash payment within thirty (30) days of the Commencement Date,
provided that the payment date within such thirty (30) day period shall be
determined in the discretion of the Plan Committee and the Participant or
Surviving Spouse, as applicable, shall not be entitled to designate the taxable
year in which he or she will receive payment. Such payment shall be in full
satisfaction of the Participant’s Benefits under this Plan and the Participant
or, if applicable, Surviving Spouse, shall not be entitled to any further
Benefit or other payment or benefits under this Plan and the Participant shall
no longer be a Participant after the


7



--------------------------------------------------------------------------------


Exhibit 10.1


payment of such amount. For purposes of this Section 3.1.5, the actuarial
present value of the Benefits under Section 3.1.1 shall be determined using the
actuarial factors utilized under the General Retirement Plan.
ARTICLE 4    -Administration and Claims
4.1    The administration of the Plan, the exclusive power to interpret it, and
the responsibility for carrying out its provisions are vested in the Plan
Committee in the same manner and scope as the Plan Committee’s authority under
the General Retirement Plan. All expenses of administering the Plan shall be
paid by the Company.
4.2    The claims procedures established under the General Retirement Plan shall
be utilized herein.
ARTICLE 5    -General Provisions
5.1    Neither the Plan nor an individual’s status as a Participant in the Plan
shall be construed as conferring any right upon any Participant to continued
employment or continued participation in the Plan, nor shall it interfere with
the rights of the Company, in its discretion, to discharge or otherwise
discipline any Participant.
5.2    The Company shall have the right to deduct from each payment to be made
under the Plan any required withholding taxes.
5.3    Subject to any applicable law, no Benefits under the Plan shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to do so shall be void, nor shall
any such Benefits be in any manner liable for or subject to garnishment,
attachment, execution or levy, or liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Participant.
5.4    The Plan shall be construed in accordance with and governed by the laws
of the Commonwealth of Pennsylvania.
5.5    All payments provided under the Plan shall be paid from the general
assets of the Company and no separate fund shall be established to secure
payment. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust or a fiduciary
relationship of any kind between the Company and any person. Neither an Employee
nor any other person shall acquire any interest greater than that of an
unsecured creditor.
ARTICLE 6    -Amendment or Termination
6.1    The Board or, when so designated by such Board, the Compensation
Committee or such Committee’s designee reserves the right to modify or to amend,
in whole or in part, or to terminate, the Plan and any Benefits payable
thereunder at any time compliant with the requirements of the Code. However, no
modification, amendment or termination of the Plan shall, without the
Participant’s consent, adversely affect the Benefits of any Participant prior to
such modification, amendment or termination.


8



--------------------------------------------------------------------------------


Exhibit 10.1


ARTICLE 7    - Binding Effect
7.1    This Plan shall be a binding obligation upon and shall inure to the
benefit of the Company, its successors and assigns and the Participants and
their beneficiaries, executors, administrators and legal representatives.


IN WITNESS WHEREOF, the Company has adopted this Plan effective as of the day
and year set forth above.
CARPENTER TECHNOLOGY CORPORATION
By: /s/ John L. Rice         
Title: Vice President-Human Resources                


9

